159 N.W.2d 320 (1968)
183 Neb. 242
STATE of Nebraska, Appellee,
v.
Francis TUNENDER, Appellant.
No. 36621.
Supreme Court of Nebraska.
June 14, 1968.
McFadden, Kirby & Swoboda, Norfolk, for appellant.
Clarence A. H. Meyer, Atty. Gen., Richard H. Williams, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ.
McCOWN, J.
The original opinion, 182 Neb. 701, 157 N.W.2d 165, in this case stated: "We recommend that upon tender of a guilty plea the court inquire about plea discussions and any plea agreement between counsel. `Such inquiry will disclose whether there is reason for the court to caution the defendant of the court's independence from the prosecutor. * * * See People v. Baldridge, 19 Ill. 2d 616, 169 N.E.2d 353 * * *.' A.B.A. Project, Standards Relating to Pleas of Guilty, Tent. Dr.S. 1.5, p. 30."
Plea discussions, plea agreements, the relationship between defense counsel and client, and the responsibility of the trial judge are interwoven with the constitutional issues of the voluntariness of a guilty plea in this case.
The court has under consideration the adoption of Standards Relating to Pleas of Guilty. Prompt study and comment have been requested from the Nebraska District Judges Association, the Nebraska County Attorneys Association, and the Nebraska State Bar Association.
*321 The attention of members of the bar generally is directed to "Standards Relating to Pleas of Guilty," American Bar Association Project on Minimum Standards for Criminal Justice, Tentative Draft February 1967, with amendments as finally adopted February 1968.
Motion for rehearing denied. Former opinion adhered to.
WHITE, C. J., CARTER and NEWTON, JJ., (dissenting).
We dissent to the order overruling the motion for rehearing for the same reasons set out in our original dissents herein. We concur in the proposal of the supplemental opinion that this court consider and adopt a procedural rule governing the acceptance of guilty pleas in felony cases.